Citation Nr: 9902761	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The veteran had active service from June 1945 to July 1946, 
and died in November 1991.  The appellant is the veterans 
widow.  

This case was initially before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In a decision dated July 30, 1997, the Board 
denied the appellants claim of entitlement to service 
connection for the cause of the veterans death.  The 
appellant appealed the Boards decision to the United States 
Court of Veterans Appeals (the Court), and on June 3, 1998, 
the Court issued an order granting a joint motion for remand 
vacating the Boards 1997 decision.  

During the course of defining the record on appeal, appellant 
had counterdesignated a July 1996 memorandum from her 
accredited representative to the RO, with three attachments: 
(1) a July 3, 1996 Statement in Support of Claim from 
appellant; (2) a report from a meteorologist; and (3) six 
pages of weather maps.  Neither the memorandum nor the 
attachments were contained in the claims folder.  On further 
investigation, the RO discovered the materials in a separate 
temporary file maintained at the RO.  

The Court remanded the case to the Board for further 
development and adjudication consistent with its order, 
specifically that there be consideration of additional 
evidence pertinent to the claim submitted by the appellant 
which, according to information furnished by the assistant 
adjudication officer at the RO, had been held in a separate 
file at the RO.  The evidence, which was not considered by 
the RO with issuance of a Supplemental Statement of the Case, 
also had not been associated with the veterans primary 
claims folder before it was transferred to the Board.  

The July 1996 material must be considered by the RO in a de 
novo adjudication of the claim prior to further action by the 
Board.  Under 38 C.F.R. § 20.1304(c) (1998), any such 
pertinent evidence must be referred to the agency of original 
jurisdiction for initial review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  No waiver is of record.  Consistent 
with the provisions of 38 C.F.R. § 20.1304(c), this new 
evidence must be referred to the RO for initial review.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should associate with the 
veterans primary claims folder: the 
contents of a temporary file, containing 
items submitted by the appellant in July 
1996, consisting of (1) a July 3, 1996 
Statement in Support of Claim from 
appellant; (2) a report from a 
meteorologist; and (3) six pages of 
weather maps.  

2.  The RO should complete a de novo 
review of the appellants claim in light 
of the evidence received by the RO in 
July 1996.  

If the benefits sought on appeal are not granted to the 
appellants satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the appellant and her 
representative should be provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the appellant unless she is notified by the RO.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
